Wyatt, Presiding Justice.
This case was carried to the Court of Appeals by the plaintiff in error and was transferred by the Court of Appeals to this court. The case is a trover suit, to which the defendant filed an answer seeking to recover against the plaintiff for certain charges for removing from the street a certain automobile and for storing said automobile. The defendant alleged that the plaintiff was insolvent. This was the only attempt to invoke the aid of a court of equity. No evidence as to insolvency was introduced, and no question of equity was before the court. The defendant in the court below in open court expressly abandoned his claim to equitable relief. This being true, the case became one at law only and one over which the Court of Appeals and not this court has jurisdiction. The case, therefore, must be and is hereby returned to the Court of Appeals.

Transferred to the Court of Appeals.


All the Justices concur.

W. George Thomas, for plaintiff in error.
Milton F. Gardner, contra.